Citation Nr: 0824481	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-17 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
December 1954.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant was scheduled for a hearing at the Board in 
Washington, DC. in September 2006.  However, in September 
2006, the RO received the appellant's request for 
videoconference hearing with the Board.  On July 17, 2008, 
the Board granted the appellant's motion to reschedule for a 
videoconference hearing in lieu of the central office 
hearing.  

Because videoconference hearings are scheduled by the RO, a 
remand of this matter is required in this case.  See 38 
C.F.R. § 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to 
schedule the appellant for a 
videoconference hearing at the RO at the 
earliest opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.704 
(2007).  Then, the RO should return the 
claims file to the Board in accordance 
with current appellate procedures.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




